Citation Nr: 0922221	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-11 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for osteoarthritis of the left knee (previously 
characterized as chondromalacia, left knee and left patella 
with arthrotomy).

2.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for a right knee disability.

3.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to 
December 1972.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which reopened a claim for, then denied entitlement 
to service connection for a right knee disorder.  The August 
2007 rating decision also denied an increased rating for 
chondromalacia, left knee and left patella with arthrotomy.  

In a March 2008 rating decision, the RO recharacterized the 
left knee disability as osteoarthritis and increased the 
Veteran's evaluation for a left knee disability to a 10 
percent rating, effective October 17, 2007.  In a March 2009 
rating action, the RO then revised the effective date on this 
issue to August 21, 2006, the date of his claim for a higher 
rating.  The issue of entitlement to a higher disability 
evaluation remains before the Board. See AB v. Brown, 6 Vet. 
App. 35 (1993).
 
The Board notes that the Veteran's claim for service 
connection for a right knee disability was previously denied 
in a final May 1973 RO decision.  Subsequently, in August 
2006 the Veteran filed a claim for service connection for a 
right knee disability as secondary to service-connected left 
knee disability.  In an August 2007 rating decision, the RO 
reopened the Veteran's previously denied claim of service 
connection for a right knee disability.  In that same 
opinion, the RO also denied the Veteran's claim for service 
connection for a right knee disability on a secondary theory 
basis.  The Board notes that the right knee disability claim 
presently on appeal was framed as entitlement to service 
connection for right knee disability as secondary to a 
service-connected left knee disability.  Although secondary 
service connection was not explicitly addressed in the prior 
final rating decision, the United States Court of Appeals for 
Veterans Claims (the Court) has held that basing a claim for 
service connection on a new theory of etiology does not 
constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 
120 (1997).  Therefore, although the Veteran has raised a new 
theory regarding causation, he is nonetheless required to 
submit new and material evidence to reopen the claim of 
entitlement to service connection.

The issue of entitlement to service connection for a right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Osteoarthritis of the left knee is not manifested by 
moderate recurrent subluxation or lateral instability, and 
flexion is not limited to 30 degrees, or extension limited to 
15 degrees. 

3. A May 1973 rating decision denied the Veteran's claim for 
service connection for a right knee disability; although 
notified of the denial, he did not initiate an appeal.

4.  New evidence associated with the claims file since the 
May 1973 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a right knee disorder, and raises a 
reasonable possibility of substantiating the claim for 
service connection for a right knee disorder.




CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for a left knee disability have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321, 4.114 Diagnostic Codes 5299-5257 (2008).

2.  The May 1973 RO rating decision that denied the Veteran's 
claim for service connection for a right knee disability is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2008).

3.  As evidence received since the RO's May 1973 denial is 
new and material, the criteria for reopening the Veteran's 
claim for service connection for a right knee disability are 
met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claims for service connection for 
a right knee disability and increased rating of the left knee 
disability were received in August 2006.  Thereafter, he was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in October 2006.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist him in completing his claims, identified his duties 
in obtaining information and evidence to substantiate his 
claims, and provided other pertinent information regarding 
VCAA.  Thereafter, the claims were reviewed and a 
supplemental statement of the case (SSOC) was issued in 
December 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice 
of Disagreement" or when "as a matter of law, entitlement 
to the benefit claimed cannot be established."  38 C.F.R. 
§ 3.159 (b)(3) (2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
October 2006.

For the Veteran's increased rating claim, the Court also 
outlined in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
additional notice requirements pursuant to 38 U.S.C.A. 
section 5103(a) for increased-compensation claims.  Notice as 
to this matter was provided in May 2008.

For the Veteran's claim to reopen, in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans 
Claims clarified VA's duty to notify in the context of claims 
to reopen.  With respect to such claims, VA must both notify 
a claimant of the evidence and information that is necessary 
to reopen the claim and notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit that is being sought.  
To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

As this claim has been reopened, the specific notice 
concerning matters addressed in Kent v. Nicholson, 20 Vet. 
App. 1 (2006) failure to notify the Veteran of the specific 
requirements of Kent is harmless error.

Increased Evaluation - Left Knee Disability

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

In this case, the Veteran currently assigned a 10 percent 
rating for his service-connected osteoarthritis of the left 
knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-
5257 (2008).

When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  See 38 
C.F.R. §§ 4.20, 4.27 (2008).  The diagnostic code is "built-
up" by assigning the first two digits from that part of the 
schedule most closely identifying the part of the body 
involved and then assigning "99" for the last two digits 
for all unlisted conditions.  See 38 C.F.R. § 4.27 (2008).  
Then, the disability is rated by analogy under a diagnostic 
code for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
Therefore, the Veteran's service-connected osteoarthritis of 
the left knee is rated according to the analogous condition 
of other impairment of the knee under Diagnostic Codes 5299-
5257. 

5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.). When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, rate as 
below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

5256  Knee, ankylosis of:
Extremely unfavorable, in flexion at an angle of 45° 
or more
60
In flexion between 20° and 45°
50
In flexion between 10° and 20°
40
Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2008).

5257  Knee, other impairment of:
Recurrent subluxation or lateral instability:
Severe
30
Modera
te
20
Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

5258  Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2008).

5259  Cartilage, semilunar, removal of, 
symptomatic  
10
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2008).

5260  Leg, limitation of flexion of:
Flexion limited 
to 15°
30
Flexion limited 
to 30°
20
Flexion limited 
to 45°
10
Flexion limited 
to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

5261  Leg, limitation of extension of:
Extension limited 
to 45°  
50
Extension limited 
to 30°
40
Extension limited 
to 20°
30
Extension limited 
to 15°
20
Extension limited 
to 10°
10
Extension limited 
to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

5262  Tibia and fibula, impairment of:
Nonunion of, with loose motion, 
requiring brace  
40
Malunion of:
With marked knee or ankle 
disability
30
With moderate knee or ankle 
disability
20
With slight knee or ankle 
disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2008).

5263  Genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing 
objectively demonstrated)
10
38 C.F.R. § 4.71a, Diagnostic Code 5263 (2008).

Factual Background

After a review of the claims folder, the Board finds that the 
evidence does not support the assignment of a rating in 
excess of 10 percent for the Veteran's osteoarthritis of the 
left knee. 

In a VA progress note dated in September 2006, the Veteran 
complained of left knee intermittent pain that was dull and 
aching and was exacerbated by position change and activities.  
Physical evaluation of the lower extremities revealed no 
edema.  Pedal and posterior tibial pulses were equal 
bilaterally. 

In a December 2006 VA examination, the Veteran stated that he 
developed knee pain in service and subsequently underwent 
surgery.  He had only temporary pain relief, and his left 
knee pain had worsened over time, particularly the last few 
years.  He stated that his pain in the left knee was an 
intermittent aching pain, and occasional sharp pain, on 
average 4/10 in pain intensity.  His pain was aggravated by 
walking and descending stairs.  He also noted that at times 
his knee would buckle and lock.  The Veteran stated that he 
worked as a sales engineer, then handling baggage, and was 
presently unemployed.  The Veteran did not use a brace or 
assistive device.  He did not report additional limitations 
following repetitive use or during flare-up.  He was 
independent in the activities of daily living.  Upon physical 
examination of the left knee, the physician found a well 
healed surgical incision, no joint effusion, and range of 
motion from 0 degrees to 145 degrees without pain.  Following 
five repetitive range of motion exercises no pain was 
elicited and range of motion remained the same.  There was no 
evidence of fatigue, weakness, or lack of endurance.  There 
was no joint line tenderness.  The physician also found 
negative anterior drawer and Lachman test, and negative 
McMurray's test. The Veteran's gait was normal.  The 
physician diagnosed chronic left knee pain, secondary to 
patellofemoral osteoarthritis, degenerative joint disease, 
history of presumed patellofemoral status post surgery.  An 
x-ray report also revealed patellofemoral osteoarthritis. 

In a July 2007 private treatment record, the physician noted 
the Veteran had a long-standing history of left knee pain 
primarily localized at the anterior aspect of the knee with 
occasional knee buckling.  Pain intensity was 3-4/10.  He was 
able to ambulate two miles on a leveled surface; however, 
stairs and descending and rising from a low couch or low 
chair provided significant discomfort.  He complained of 
significant stiffness in the left knee with startup.  He gave 
a history of surgery in that left knee that was performed in 
1971.  He denied groin pain, back pain, and numbness or 
tingling, as well as bowel or bladder dysfunction.  

Upon physical examination, the physician found nonirritable 
range of motion of bilateral hips.  The left knee exam showed 
a well healed anteromedial incision.  The knee was 
normothermic with no erythema or significant effusion.  He 
had positive patellofemoral grind, crepitus, and lateral 
facet tenderness.  He was nontender in the medial and lateral 
joint line.  He had no ligamentous instability and negative 
McMurray sign.  Quadriceps strength was 5/5 with well-
developed quadriceps and hamstrings as well as gastrocsoleus.  
The Veteran could sensate in all distributions and had mild 
paresthesia noted just lateral to the incision.  On 
examination of the right knee, his right lower extremity 
showed nonirritable range of motion at the hip, and no 
effusion. Quadriceps strength was 5/5.  The Veteran could 
sensate in all distributions.  There was no ligamentous 
instability; however, he had positive patellofemoral grind 
and crepitus and mildly positive lateral facet tenderness.  
He had bilateral positive genu valgum that was correctable.  
Diagnostic reports bilaterally showed no acute injury.  The 
joint space was largely maintained in the medial and lateral 
compartment.  There was significant degenerative disease in 
the patellofemoral compartment, in the left knee greater than 
the right that the physician described as severe with bone-
on-bone articulation and subchondral sclerosis with small 
cyst formation.  The physician diagnosed severe degenerative 
joint disease of the knees in the patellofemoral joint.  The 
disability was overall somewhat limiting for the Veteran with 
activities that require deep flexion.  The physician also 
noted that the buckling was associated with the 
patellofemoral arthropathy. 

In an October 2007 VA joints examination, the Veteran 
complained of left knee pain since 1970, which had become 
progressively worse.  The physician noted a history of 
hospitalization including left knee arthrotomy in 1971.  The 
Veteran had no history of trauma to the joint or neoplasm.  
He did not use assistive aids or have functional limitations 
for walking, but he had some functional limitations on 
standing as he could only stand for an hour.  He had no 
deformity, but had some giving way of the left knee.  He had 
no instability, but had left knee pain and stiffness.  He had 
no weakness, episodes of dislocation or subluxation, locking, 
effusion, or flare-ups.  Upon physical examination, the 
physician found normal gait, and no evidence of abnormal 
weight-bearing.  Active range of motion of the left knee 
consisted of flexion from 0 degrees to 95 degrees with pain 
at 90 degrees, and passive range of motion of the left knee 
was from 0 degrees to 120 degrees also with pain at 90 
degrees.  The physician noted no additional limitation of 
motion on repetitive use.  Active and passive extension was 0 
to 7 degrees without pain or additional loss of motion on 
repetitive use.  There was no inflammatory arthritis and no 
joint ankylosis; however, there was crepitus, tenderness, 
painful movement, and grinding of the left knee.  The Veteran 
had no instability, but did have patellar abnormality 
consisting of subpatellar tenderness and moderate 
suprapatellar effusion.  An x-ray report revealed 
patellofemoral osteoarthritis.  The physician diagnosed 
moderate left knee osteoarthritis, and noted significant 
occupational effects due to pain. 

In a letter dated in September 2007, the Veteran's private 
physician stated that the Veteran has bilateral significant 
knee pain that limits his activities of daily living.  The 
physician disagreed with the VA diagnosis of chondromalacia 
patella as the Veteran's diagnosis and stated that the 
Veteran's x-rays clearly show large osteophyte formation in 
the patellofemoral joint, which is the definition of 
osteoarthritis of the knees and not chondromalacia patella. 

In June 2008, the Veteran underwent a third VA joints 
examination.  The Veteran stated he worked as a salesman and 
occasionally wore a left knee brace.  He stated that he 
injured his left knee while in service and since then has had 
pain and discomfort worsening over the years.  He claimed to 
have buckling, locking, and daily pain.  He stated it was 
worse with standing and walking.  He complained of stiffness 
going from a sitting to standing position and going up or 
down stairs.  He did not report any instability or recent 
physical therapy.  He had no incapacitating episodes, no 
flare-ups, and no problem with repetitive use.  He stated the 
disability limited his daily activity in that it limits how 
long he can stand and how far he can walk.  On physical 
examination, the physician found positive arthritic changes 
of the left knee.  There was a scar going down the lateral 
aspect of the knee, superficial, healed well, and stable.  
The Veteran was able to extend the knee to 0 degrees, and 
flexion to 125 degrees.  He complained of pain throughout.  
The Veteran's knee was positive for crepitus throughout, 
positive for patellar grind test, with motor strength 5/5.  
There was no instability with varus, valgus, anterior, or 
posterior stressing.  There was negative McMurray sign.  
After repetitive motion of the knee there was no additional 
loss of joint function due to pain, fatigue, or lack of 
coordination.  The x-ray report revealed mild osteoarthritis 
of the left knee with small joint effusion, vascular 
calcifications, and no significant interval change.  The 
assessment was left knee posttraumatic arthritis.

Analysis

At no time during the course of the appeal has the evidence 
shown moderate recurrent subluxation or lateral instability.  
In fact, competent medical evidence of record continually 
shows no findings of instability or subluxation in the left 
knee.  Consequently, the assignment of ratings in excess of 
10 percent for other impairment of the left knee under 
Diagnostic Codes 5299-5257 is not warranted.

To give the Veteran every consideration in connection with 
the matters on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. § 
4.71a in rating his left knee disability.  See, e.g., Butts 
v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case"), and Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (one diagnostic code may be more 
appropriate than another based on such factors as the 
Veteran's relevant medical history, current diagnosis, and 
demonstrated symptomatology).

At no time during the course of the appeal has the evidence 
shown limitation of flexion or extension in the left knee 
that meets the criteria for an increased evaluation under 
Diagnostic Codes 5260 or 5261.  Although there are findings 
of osteoarthritis, the Board notes that the criteria 
contained in Diagnostic Code 5003 for rating impairment due 
to arthritis may not be used as a basis to rate the Veteran's 
left knee disabilities as the knee does not meet the 
criteria.

Competent medical evidence is absent for any findings of 
ankylosis; dislocated or symptomatic semilunar cartilage; 
tibia or fibula impairment; or genu recurvatum for the 
assignment of higher or separate ratings under alternative 
rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, 5259, 5262, and 5263.  Consequently, the 
assignment of a rating in excess of 10 percent for the 
Veteran's left knee disability based upon any of these 
diagnostic codes is not warranted.  

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the 
Veteran's subjective complaints of pain, limitation of 
function, and tenderness in his left knee.  In this regard, 
it was noted in the most recent June 2008 VA joints 
examination report that the Veteran exhibited no instability, 
weakness, subluxation, and only small joint effusion and his 
subjective complaints of occasional locking.  Still, there is 
no indication that the Veteran's subjective complaints and 
objective medical findings of pain and limitation of motion 
caused functional loss greater than that contemplated by the 
assigned 10 percent rating for left knee osteoarthritis with 
patellofemoral syndrome.  While the Veteran complained of 
pain associated with the disability at issue, "a finding of 
functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the Veteran subjectively 
complained of discomfort in the extremes of movement, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating.

The Board acknowledges the Veteran's contentions that his 
left knee disability is more severely disabling.  However, as 
noted above, the Veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Veteran's claims for 
entitlement to a rating in excess of 10 percent for left knee 
osteoarthritis must be denied.  The Board has considered 
staged ratings, under Fenderson v. West, 12 Vet. App. 119 
(1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but 
concludes that they are not warranted.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected left knee disability that would take 
the Veteran's case outside the norm so as to warrant the 
assignment of any extraschedular rating.  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

New and Material Evidence

In a May 1973 rating decision, the RO denied the Veteran's 
claim for service connection for a right knee disability on a 
direct basis, noting that evidence failed to establish a 
current right knee disability.  Evidence of record at that 
time included the Veteran's active service medical records, a 
report of an April 1973 VA medical examination, and 
statements from the Veteran.  Although notified of the May 
1973 denial, the Veteran did not initiate an appeal of this 
determination. As such, that decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.302, 20.1103. 

The Veteran attempted to reopen his claim for service 
connection for a right knee disability in August 2006, but on 
a secondary theory basis.  As noted previously, this is not a 
separate claim than the previously decided claim, and 
therefore must be reopened on the basis of new and material 
evidence.  This appeal arises from the RO's August 2007 
reopening and denial of the Veteran's claim for service 
connection for a right knee disability.  

The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Wakeford v. Brown, 8 Vet. App. 237 (1995) 
(VA failed to comply with its own regulations by ignoring 
issue of whether any new and material evidence had been 
submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2008).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the May 1973 RO rating decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Evidence added to the claims file since the May 1973 denial 
includes statements from the Veteran; a July 2007 private 
treatment record from A. C., M.D.; a September 2007 private 
physician statement; and a June 2008 VA joints examination 
report.

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the May 1973 decision, 
and is not cumulative or duplicative of evidence previously 
considered.  This evidence is "material", as it constitutes 
evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, i.e., the existence of a 
current right knee injury.  Consequently, this evidence 
raises a reasonable possibility of substantiating the 
Veteran's claim for service connection for a right knee 
disability.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
right knee disability are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.


ORDER

Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the left knee is denied.

New and material evidence having been submitted to reopen the 
claim for service connection for a right knee disability has 
been received, to this extent, the appeal is allowed.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for a right knee disability is warranted.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Unfortunately, the 
Veteran did not receive adequate notice of information 
concerning the VCAA in reference to the issue on appeal.  The 
Veteran alleges that he developed a right knee disability as 
secondary to his service-connected left knee disability.  
Appropriate action should be taken to ensure adequate VCAA 
notice as to the type of evidence necessary to substantiate 
the claim for entitlement to service connection for a right 
knee disability, to include both on a direct basis and 
secondary to service-connected left knee disability, is 
provided the Veteran.

In a service treatment record dated in September 1972 the 
Veteran complained of continuous knee pain bilaterally since 
he underwent left knee surgery in August 1971.  Physical 
examination found both knees within normal limits except for 
bilateral crepitus underneath the patella of both knees.  
Diagnostic testing revealed no change from previous films 
which diagnosed chondralmalacia on the undersurface of the 
patella bilaterally.  

The December 1972 Physical Evaluation Board record restated 
the diagnoses of patellar chondromalacia, right and left, 
rated by analogy to other impairment of the knee.

Although the Veteran complained of occasional crepitant 
sounds and snapping of both knees, during the May 1973 VA 
examination, the physician did not diagnose a disability of 
the right knee.  In the May 1973 RO rating determination, the 
RO stated denied service connection for a right knee 
disability because a right knee disability was not found on 
the last examination. 

In a private treatment record dated in July 2007, the Veteran 
was diagnosed with bilateral degenerative joint disease of 
the knees. 

In a June 2008 VA joints examination, the Veteran was 
diagnosed with right knee patellofemoral syndrome and 
degenerative joint disease.  The physician stated that the 
Veteran's right knee disability was "less likely as not due 
to his service-connected left knee injury."  Although 
partially addressing the secondary theory of entitlement, the 
physician did not address whether the Veteran's right knee 
disability was directly related to service to include an in-
service diagnosis of chondromalacia, nor did the physician 
directly address the question of whether the service 
connected left knee disorder aggravated the right knee 
disability (See Allen v. Brown, 7 Vet. App. 439 (1995).

When a Veteran submits a claim for service connection for a 
disability under any theory of entitlement, VA's duty to 
assist him is triggered as to all theories under which he 
could be entitled to service connection.  See Schroeder v. 
West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).

VA will provide a medical examination when necessary to 
decide the claim, and an examination is necessary if the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current diagnosed disability, or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, and indicates that the claimed disability may be 
associated with the established event, injury, or disease in 
service.  See 38 C.F.R. § 3.159 (2008). While the Veteran was 
afforded a VA joints examination to include his right knee in 
June 2008, no opinion was offered as to whether his current 
right knee disability is directly related to service to 
include an in-service diagnosis of chondromalacia.  As such, 
the Board finds that further evaluation is warranted to 
determine whether any nexus exists between the Veteran's 
current right knee disability and active service.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), for the 
matters of entitlement to service 
connection for a right knee disability.  
The letter should contain specific notice 
as to the type of evidence necessary to 
substantiate the claim for service 
connection, to include on a direct basis 
and as secondary a service-connected 
disability. 

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his claimed 
right knee disability since his separation 
from service.  After the Veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO should forward the 
Veteran's claims file to the VA physician 
who prepared the VA examination report 
dated in June 2008.  The examiner is 
requested to review his previous 
examination records together with the 
claims file as well as a copy of this 
REMAND and to provide a supplemental 
report addressing the following questions.

(a)  Based on a review of the record, the 
physician should offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the Veteran's right knee 
disability is related to service.  The 
physician should specifically address the 
in-service diagnosis of chondromalacia. 

(b)  Based on a review of the record, the 
physician should offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the Veteran's right knee 
disability is aggravated by the service 
connected left knee disorder.

A notation to the effect that a records 
review took place should be included in 
the examiner's supplemental report. The 
examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed. The conclusions of 
the examiner should reflect review and the 
discussion of pertinent evidence.

If the physician who performed the June 
2008 VA medical examination is no longer 
at that facility, the AMC/RO should 
arrange for the Veteran to undergo a VA 
joints examination to determine the nature 
and etiology of his right knee disability.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The physician 
is requested to review the assembled 
claims file.  Based on such review, the 
examiner is requested to respond to the 
questions (a) and (b) posted above.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  If the benefits sought on 
appeal remain denied, a Supplemental 
Statement of the Case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


